Syneron Reports 36% Increase in First Quarter 2007 Results to $32.3 Million Continued Growth in Medical Aesthetics Market Contributes to Robust Syneron Sales YOKNEAM, ISRAEL (MARKET WIRE) May 14, 2007 Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos(TM) combined-energy medical aesthetic devices, today reported financial results for the first quarter of 2007, and, in a separate announcement, changes to the management structure to support the long-term growth strategy of the Company. Revenues for the first quarter of 2007 grew 36% over the same period in 2006 to $32.3 million. Revenues grew strongly across all geographical regions, with North America accounting for 56% of total revenues of first quarter of 2007 and with international sales accounting for the balance. Net income for the first quarter of 2007 on a US GAAP basis ("GAAP") was $8.5 million, or $0.31 per diluted share, which includes stock-based compensation expense of $2.6 million, or $0.09 per diluted share. On a pro forma basis, exclusive of stock-based compensation, net income for the first quarter of 2007 was $11.1 million, or $0.40 per diluted share. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore believes that the non-GAAP figures more effectively describe the company' business and, hence, is making the non-GAAP adjustments available to investors. (Refer to the "Use of Non-GAAP Measures" section and accompanying financial table for reconciliation of GAAP financial information to Non-GAAP.) Commenting on the quarterly financial results, CEO David Schlachet said, "We are very pleased with the strong revenue growth Syneron continues to achieve. Our success in growing first quarter revenues was the direct result of last year's investments in marketing and sales and the introduction of an innovative and focused customer care program, as well as the continued strength this year in the market for medical aesthetic equipment worldwide. Our investments in marketing and sales, which peaked in the fourth quarter of 2006, have been reduced by approximately 7% (on a Non-GAAP basis) compared to the prior quarter and are in line with our strategy to improve our cost structure." Mr. Schlachet continued, "The highlight of the first quarter was the signing of the collaborative agreement with Procter & Gamble for the commercialization of Syneron's elos(TM) based, home-use devices. Progress continues on the development of the product, and we recently completed our internal second phase clinical trial which demonstrated excellent clinical results and high satisfaction levels. We are confident that the P&G partnership will not only position Syneron as a leader in the energy-based home use market, but also will allow us to achieve deeper penetration of our broad product offering." Syneron's financial position remains strong. Syneron's cash position at the quarter's end (including long-term deposits) rose to $179.4 million at the end of the quarter and shareholders' equity totaled $208.7 million. Guidance The following statements are forward-looking, and actual results may differ materially. The Company reaffirms its previously announced guidance and expects revenues for the full year 2007 to grow approximately 20%. Conference call Syneron Management will host a conference call to discuss the results at 8:30am ET today, April 14th, 2007. Investors and other interested parties may access a live web cast through Syneron's website at www.syneron.com. Please login at least 10 minutes prior to the conference call in order to download the applicable audio software. Following the conclusion of the call, a replay of the webcast will be available within 24 hours at the Company's website. Use of Non-GAAP Measures This press release provides financial measures for net income and basic and diluted earnings per share that exclude stock-based compensation expense and are therefore not calculated in accordance with generally accepted accounting principles (GAAP). Management believes that these non-GAAP financial measures provide meaningful supplemental information regarding our performance that enhances management's and investors' ability to evaluate the Company's net income and earnings per share and to compare it with historical net income and earnings per share prior to the adoption of FAS 123R. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for the financial information prepared and presented in accordance with GAAP. Management uses both GAAP and non-GAAP measures when evaluating the business internally and therefore felt it important to make these non-GAAP adjustments available to investors. A reconciliation of each GAAP to non-GAAP financial measure discussed in this press release is contained in the accompanying financial tables. About Syneron Syneron Medical Ltd. (NASDAQ: ELOS) manufactures and distributes medical aesthetic devices that are powered by the proprietary, patented elos combined-energy technology of Bi-Polar Radio Frequency and Light. The Company's innovative elos technology provides the foundation for highly effective, safe and cost-effective systems that enable physicians to provide advanced solutions for a broad range of medical-aesthetic applications including hair removal, wrinkle reduction, rejuvenating the skin's appearance through the treatment of superficial benign vascular and pigmented lesions, and the treatment of acne, leg veins and cellulite. Founded in 2000, the corporate, R&D, and manufacturing headquarters for Syneron Medical Ltd. is located in Israel. Syneron has offices and distributors throughout the world, including North American Headquarters in Canada, North American Logistics Support Center in Irvine, CA, European Headquarters in Germany, and Asia-Pacific Headquarters in Hong Kong, which provide sales, service and support. Additional information can be found at www.syneron.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, including statements with respect to our expectations regarding, but not limited to, financial forecast for 2007, maintaining a leadership position in core markets, cross selling opportunities and the launch of a home use product. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward-looking statements, including, but not limited to, the risk associated with our ability to commercialize new products and identify new markets for our technology; ability to manage our growth; competition an pricing pressure and risks related to our intellectual property. These risks and other factors are summarized under the heading "Risk Factors" in our Annual Report on Form 20-F for the year ended December 31, 2005, filed with the Securities and Exchange Commission on June 30, 2006. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. We do not assume any obligation to update the forward-looking information contained in this press release. Syneron, the Syneron logo, and elos are trademarks of Syneron Medical Ltd. and may be registered in certain jurisdictions. elos (Electro-Optical Synergy) is a proprietary technology of Syneron Medical. All other names are the property of their respective owners. Syneron Medical Ltd. CONSOLIDATED STATEMENT OF INCOME U.S. dollars in thousands except per share data Three Months ended March 31, 2007 (unaudited) 2006 (unaudited) Revenues 32,331 23,739 Cost of Revenues 5,590 3,490 Gross Profit 26,741 20,249 Operating expenses Research and development 2,741 1,729 Selling and marketing 14,258 8,908 General and administrative 2,554 1,724 Other expenses Total operating expenses 19,553 12,361 Operating Income 7,188 7,888 Financial income, net 1,728 1,110 Income before taxes 8,916 8,998 Taxes on income (400 ) (200 ) Net Income 8,516 8,798 Basic net earning per share 0.31 0.33 Diluted net earnings per share 0.31 0.32 Weighted average number of shares used in per share calculation (in thousand): Basic 27,593 26,868 Diluted 27,891 27,660 Syneron Medical Ltd. CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands 31 March 2007 31 December 2006 (unaudited) (audited) CURRENT ASSETS Cash and cash equivalents (1) 14,002 16,036 Short term deposits (1) 5,030 5,000 Marketable securities (1) 108,066 81,493 Trade receivables 37,350 35,195 Other receivables and prepaid expenses 7,730 8,173 Inventories 8,896 7,084 Total current assets 181,074 152,981 LONG-TERM ASSETS Severance pay fund 242 368 Long-term deposits and other cash equivalent (1) 52,284 69,252 Property and equipment, net 1,672 1,513 Long-Term Assets 54,198 71,133 OTHER ASSETS 1,041 1,127 Total Assets 236,313 225,241 CURRENT LIABILITIES Trade Payables 4,585 6,452 Other current liabilities 18,405 19,270 Total current liabilities 22,990 25,722 LONG-TERM LIABILITIES Deferred Revenue and Warranty 4,321 4,717 Accrued severance pay 294 405 Total long-term liabilities 4,615 5,122 SHAREHOLDERS' EQUITY: 208,708 194,397 Total liabilities and shareholders' equity 236,313 225,241 (1) Total Short and Long-Term Cash and Equivalent 179,382 171,781 Syneron Medical Ltd. CONSOLIDATED STATEMENT OF CASH FLOW U.S. dollars in thousand Three Months ended March 31, 2007 (unaudited) 2006 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income 8,516 8,798 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 218 168 Accrued severance pay, net 15 40 Increase in short-term and long-term trade receivables (2,155 ) (6,699 ) Decrease (increase) in other accounts receivables and prepaid expenses 443 (528 ) Increase in inventories (1,812 ) 91 Increase in trade payables (1,866 ) 553 Decrease in other current liabilities (1,391 ) (204 ) Gain (loss) on available for sale securities 660 631 Stock-based compensation 2,593 1,582 Increase (decrease) in deferred revenues 129 632 Loss on sales of property and equipment - - Net cash provided by operating activities 5,350 5,064 CASH FLOWS FROM INVESTMENT ACTIVITIES Investment in short-term deposits, net (30 ) - Purchase of available-for-sale securities (28,013 ) (207 ) Proceeds from sale of available-for-sale securities 18,350 1,191 Payments for acquisition of long-term loans and others (30 ) - Proceeds from long term loans and other - 43 Purchase of property and equipment (291 ) (243 ) Net cash used in investing activities (10,014 ) 784 CASH FLOWS FROM FINANCING ACTIVITIES Exercise of options 2,630 122 Net cash provided by financing activities 2,630 122 Increase in cash and cash equivalents (2,034 ) 5,970 Cash and cash equivalents at the beginning of the period 16,036 16,570 Cash and cash equivalents at the end of the period 14,002 22,540 Syneron Medical Ltd. Reconciliation Between GAAP To Non-GAAP Consolidated Statement Of Income U.S. dollars in thousands except per share data Three Months ended 31 March 2007 FAS Three Months ended 31 March 2006 FAS GAAP (unaudited) 123R Adjustment Non-GAAP (unaudited) GAAP (unaudited) 123R Adjustment Non-GAAP (unaudited) Revenues 32,331 32,331 23,739 23,739 Cost of Revenues 5,590 82 5,508 3,490 63 3,427 Gross Profit 26,741 82 26,823 20,249 63 20,312 Operating expenses Research and development 2,741 237 2,504 1,729 137 1,592 Selling and marketing 14,258 1,657 12,601 8,908 852 8,056 General and administrative 2,554 589 1,965 1,724 493 1,231 Total operating expenses 19,553 2,483 17,070 12,361 1,482 10,879 Operating Income 7,188 2,565 9,753 7,888 1,545 9,433 Financial income, net 1,728 1,728 1,110 1,110 Income before taxes 8,916 2,565 11,481 8,998 1,545 10,543 Taxes on income (400 ) (400 ) (200 ) (200 ) Net Income 8,516 2,565 11,081 8,798 1,545 10,343 Basic net earning per share 0.31 0.09 0.40 0.33 0.05 0.38 Diluted net earnings per share 0.31 0.09 0.40 0.32 0.05 0.37 Weighted average number of shares used in per share calculation (in thousands: Basic 27,593 27,593 26,868 26,868 Diluted 27,891 27,891 27,660 27,660 For more information, please contact: Fabian Tenenbaum CFO +866 259 6661 email: fabiant@syneron.com Judith Kleinman VP Investor Relations +972-4-909-6282 email: ir@syneron.com
